DETAILED ACTION

Notice of Pre-AIA ; AIA  Status
The present application, filed on; after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Furthermore, specification para 0073 discloses that the processor unit is a hardware processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite backscatter imaging but does not specify which imaging modality is being used, whether it is ultrasound, xray, or optical imaging back scatter. Appropriate correction is required.
Regarding Claims 9 and 10, it is not clear what is meant by “high frequency and low frequency” imaging, is it with respect to frame rate for optical imaging, number of images for xray imaging, or the ultrasound frequency in ultrasound imaging. Appropriate correction is required.
Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the imaging modality being used is not recited in the claims, as such the scope of the claim is not clearly defined. Furthermore the position or location of tracking . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2017/0340389 to Otto et. al. in view of U. S. Publication No. 2009/0296887 to Boyden et al.
Regarding Claim 1, and 17, Otto teaches a system and method for tracking at least one bone in robotized computer-assisted surgery, comprising: a processing unit (fig. 1 element 50 is a processing unit); and a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: obtaining images of the at least one bone from a tracking device in a coordinate system (para 0075 teaches three dimensional model generating from medical images); generating a three-dimensional geometry of a surface of the at least one bone from the images, the three-dimensional geometry of the surface being in the coordinate system (figs. 1, 7, 21, para 033 teaches a patient bone model in a three dimensional coordinate system); determining a position and orientation of the at least one bone in the coordinate system by matching the three-
Otto teaches all of the above claimed limitations but does not expressly teach backscatter imaging. 
Boyden teaches the use of backscatter imaging (abstract; figs 1, 2, 10, teaches Compton scattered imaging which is backscatter imaging; para 0383 teaches backscatter imaging).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Otto with a setup to obtain backscatter images as taught by Boyden, since already teaches obtain images of the bone and the tool, and different imaging modalities are obvious variants.  
Regarding Claim 3, Otto teaches controlling the automated robotized variation comprises creating field of view data indicative of the orientation of the at least one bone relative to the position and orientation of the tracking device, and selecting the position and orientation of the tracking device as a function of a desired point of view of 
Regarding Claim 4, Otto teaches selecting the position and orientation of the tracking device as a function of a desired point of view of the at least bone includes determining an upcoming location of the surgical tool on the robot arm from a surgical flow of surgery planning (figs. 12 a-c teaches different views; para 0257 teaches different images for surgery planning).  
Regarding Claim 12, Otto teaches controlling the automated robotized variation of at least one of the position and orientation of the tracking device includes controlling a robotized tracker arm of the tracking device (para 0269, 275, and 0283 and 320 teaches controlling the robotic arm based on position and orientation data).  
Regarding Claim 15, Otto teaches identifying an interference from the backscatter images of the at least one bone and outputting an indication of interference (para 0247 teaches outputting indication of interference).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2017/0340389 to Otto et. al. in view of U. S. Publication No. 2009/0296887 to Boyden et al. further in view of U. S. Publication No. 2018/0199995 to Odermatt et al.
Regarding Claim 14, Otto and Boyden teaches all of the above claimed limitations but does not expressly teach verifying the position and orientation of altered surface with a position and orientation of a planned altered surface from surgery planning and outputting a discrepancy. 
Odermatt teaches verifying the position and orientation of altered surface with a position and orientation of a planned altered surface from surgery planning and outputting a discrepancy.
It would be obvious to one of ordinary skill in the art at the time of filing to modify Otto and Boyden with a setup to verify and output a discrepancy in the current and planned surface as taught by Odermatt, since such a setup would result in a precise and accurate procedure as discrepancies will be easily identified and corrected.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2017/0340389 to Otto et. al. in view of U. S. Publication No. 2009/0296887 to Boyden et al.; further in view of U. S. Publication No. 2011/0196376 to Ozgur.
Regarding Claim 16, Otto and Boyden teaches all of the above claimed limitations but does not expressly teach obtaining the backscatter images includes obtaining the backscatter images from visible structured light.  
Ozgur teaches obtaining the backscatter images from visible structured light (para 008 teaches backscatter imaging).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Otto and Boyden with a setup to obtain backscatter images from visible light as taught by Ozgur, since already teaches obtain images of the bone and the tool, and different imaging modalities are obvious variants.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2017/0340389 to Otto et. al. in view of U. S. Publication No. .

Regarding Claim 18, Otto teaches a system and method for tracking at least one bone in robotized computer-assisted surgery, comprising: a processing unit (fig. 1 element 50 is a processing unit); and a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: obtaining images of the at least one bone from a tracking device in a coordinate system (para 0075 teaches three dimensional model generating from medical images); generating a three-dimensional geometry of a surface of the at least one bone from the images, the three-dimensional geometry of the surface being in the coordinate system (figs. 1, 7, 21, para 033 teaches a patient bone model in a three dimensional coordinate system); determining a position and orientation of the at least one bone in the coordinate system by matching the three-dimensional geometry of the surface of the at least one bone to a three-dimensional model of the bone (figs. 7 and 21; para 033 teaches three dimensional model of the bone with polygonal surface mesh); controlling an automated robotized variation of at least one of a position and orientation of the tracking device as a function of a processing of the images (para 0269 teaches controlling the robotic arm based on position and orientation data); and continuously outputting the position and orientation of the at least one bone in the coordinate system to a robot driver controlling a robot arm supporting a surgical tool in the coordinate system for altering the bone (para 0269, 
Otto teaches all of the above claimed limitations but does not expressly teach backscatter imaging and the tracking device is connected to a tool interfacing with anatomical part surrounding the bone. 
Boyden teaches the use of backscatter imaging (abstract; figs 1, 2, 10, teaches Compton scattered imaging which is backscatter imaging; para 0383 teaches backscatter imaging).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Otto with a setup to obtain backscatter images as taught by Boyden, since already teaches obtain images of the bone and the tool, and different imaging modalities are obvious variants.  
Otto and Boyden teaches all of the above claimed limitations but does not expressly teach the tracking device is connected to a tool interfacing with anatomical part surrounding the bone.
Hladio teaches that the tracking device is connected to a tool interfacing with anatomical part surrounding the bone (fig. 1 element 102 is a tracking device and 104 is a tool connected to the anatomy surrounding the bone).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Otto and Boyden with a setup such that the tracking device is connected to a tool interfacing with anatomical part surrounding the bone as taught by Hladio, since such a setup would result in precise targeting of the target region.

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. 
Applicant argues that the Claim 1 recites "controlling an automated robotized variation of at least one of a position and orientation of the tracking device". This implies that the tracking device moves as tied to a robot.
Examiner would like to point out that throughout the specification for instance para 007 teaches robotized variation implies increasing image ration; para 008 teaches robotized variation implies creating field of view indicative of orientation; and only para 0017 teaches controlling a tracker arm of a tracking device, as such the claim is not limited to just controlling the tracking arm. Examiner suggests amending claims to positively recite controlling a robotic tracking arm, to clarify the claim and overcome the cited art.
Applicant’s arguments with respect to claim 18 are moot, as a new reference cited in the IDS is used to meet the claim limitation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793